Citation Nr: 1452044	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-48 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1987.  He died in March 2008.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Pittsburgh, Pennsylvania.  

In September 2010, the appellant testified before the undersigned Veterans Law Judge at a hearing held at the RO.  

The Board remanded the case in May 2011 for further development of the record.

Following the issuance of the last Supplemental Statement of the Case in February 2013, the Appeals Management Center received additional evidence from the appellant in support of her claim.  

This evidence, received in March 2013, is essentially duplicative of evidence already of record and reviewed by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).

The appeal is being remanded to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

As noted, the Veteran in this case died in March 2008.  His Death Certificate lists the immediate cause of death as widely metastatic carcinoma of undetermined primary site, possible lung.  He was not service connected for any disability at the time of his death.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).

The appellant's primary contention is that the Veteran was exposed to Agent Orange in service and his lung cancer, which contributed to his death, should be presumptively service connected under the provisions of 38 C.F.R. §§ 3.307, 3.309(e), which include respiratory cancers.

When this matter was before the Board in May 2011, in addition to addressing the issue in terms of presumptive service connection and whether the Veteran had herbicide exposure in service, the Board explained in the body of the remand that it was necessary to obtain a medical opinion regarding a possible nexus between the cause of the Veteran's death and service on a direct basis.  

This was in view of service treatment records showing treatment for pain in the right lower chest and right side abdomen, general malaise, an upper viral respiratory infection/early bronchitis, pneumonia, fatigue, a yellowish tint to the skin, and a questionable liver abnormality with a history of liver studies in 1977.  

That notwithstanding, the remand directives did not specifically include a directive to obtain a medical opinion and such an opinion was not obtained.  Accordingly, this matter must be remanded so that the necessary medical opinion can be obtained.  38 U.S.C.A. § 5103A(d).

Also, as the appellant pointed out in writing in February 2013, the February 2013 Supplemental Statement of the Case (SSOC) refers to a hemorrhoid condition.  This reference does not appear pertinent to the instant claim and should be corrected in the subsequent SSOC being requested below.  

Lastly, the medical records pertaining to the Veteran's diagnosis and treatment for his metastatic carcinoma that are on file appear to be incomplete as they do not include the inpatient hospital records from his final hospitalization on February 17, 2008.  See VA Form 21-4148 dated in June 2012.  

Consequently, the AOJ should make one more attempt to obtain the complete medical records associated with the treatment and care of the Veteran for his metastatic carcinoma covering the period from November 2007 when his symptoms first became manifest to the date of his death in March 2008.  This should include the inpatient records related to his final hospitalization on February 17, 2008.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the appellant and request that she provide sufficient information, and if necessary, authorization, to enable the RO to obtain copies of any outstanding medical records relevant to this appeal beginning in November 2007, to specifically include inpatient records from Seawickly Hospital in Seawickly, Pennsylvania beginning on February 17, 2008.

2.  After the development directed above has been completed to the extent possible, the AOJ should refer the claims file and a copy of this remand to an appropriate clinician.  After reviewing the claims files in their entirety, to include the Veteran's service treatment records, the clinician is requested to determine whether it is at least as likely as not (50 percent probability or more) that the metastatic carcinoma of undetermined primary site, possible lung, which according to the death certificate caused or contributed to cause the Veteran's death, is due to an event or incident of the Veteran's extensive active service.  Please provide a complete explanation for the opinion.

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



